Citation Nr: 0636048	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The veteran had active military service from January 1962 to 
May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In August 2004, the Board denied the 
veteran's claim.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2005 Order, the Court remanded the 
veteran's claim to the Board for readjudication.  

In August 2005, the veteran was notified by the Board that 
his claim was subject to a temporary stay that was imposed by 
the Secretary of Veterans Affairs.  In a July 2006 letter, 
the Board informed the veteran that the temporary stay had 
been lifted and it would proceed with the processing of the 
veteran's claim.  The Board invited the veteran to submit 
additional evidence or argument in support of his claim.  In 
November 2006, the veteran's representative submitted 
additional argument.  


FINDING OF FACT

Since the initial grant of service connection, February 8, 
2001, the veteran has experienced recurrent bilateral 
tinnitus.  


CONCLUSION OF LAW

The claim for separate compensable ratings for tinnitus in 
each ear is without legal merit.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The veteran has asserted that he is entitled to separate 10 
percent disability ratings for his service-connected tinnitus 
because he has tinnitus in each ear.  A report of March 2002 
VA examination reflects the veteran's complaint of bilateral 
tinnitus.  

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
diagnostic code, a 10 percent evaluation represents the 
maximum schedular rating allowable for tinnitus.  

At the time the veteran filed his claim in February 2001, 
Diagnostic Code 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A Note following the diagnostic code 
stated that a separate evaluation for tinnitus could be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supported an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the Notes following 
the diagnostic code now indicate that only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head; 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective June 13, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of separate 
ratings for tinnitus affecting each ear.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed 
the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  The veteran's 
representative noted in the November 2006 Appellant's Brief 
that a petition for certiorari had been filed with the United 
States Supreme Court seeking reversal of the Federal 
Circuit's holding in Smith.  See 75 U.S.L.W. 3122 (2006).  
That notwithstanding, the Federal Circuit's holding is 
currently controlling for purposes of deciding the veteran's 
claim.  

Therefore, the Board finds that since the initial grant of 
service connection, February 8, 2001, the veteran's service-
connected tinnitus has been assigned the highest allowable 
schedular rating of 10 percent.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's claim for separate compensable ratings must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit).  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As noted above, the veteran's claim lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  


ORDER

Separate compensable ratings for tinnitus in each ear is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


